Name: Commission Regulation (EEC) No 2459/84 of 20 August 1984 amending Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  food technology;  information technology and data processing;  agricultural activity
 Date Published: nan

 29 . 8 . 84 Official Journal of the European Communities No L 231 / 5 COMMISSION REGULATION (EEC) No 2459/84 of 20 August 1984 amending Regulation (EEC) No 2102/84 on harvest, production and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Articles 7 (5), 10 (2), 11 (5), 12a (5), 14 (4), 14a (4), 15 (9) and 28 (4) thereof, Whereas Commission Regulation (EEC) No 2102/84 (') lays down the details which must appear in harvest , production and stock declarations ; Article 1 The following Article 10a is hereby inserted in Regu ­ lation (EEC) No 2102/84 : 'Article 10a 1 . Persons required to submit harvest, produc ­ tion or stock declarations who do not submit such declarations by the dates specified in Article 5 or by such earlier dates as may be specified by Member States pursuant to Article 14 shall not qualify for the benefit of the measures provided for by Articles 7, 10 , 11 , 12a, 14, 14a and 15 of Regu ­ lation (EEC) No 337/79 . 2.' Persons required to submit harvest, produc ­ tion or stock declarations who submit declarations found to be incomplete or incorrect by the com ­ petent authorities of the Member States may benefit from the measures referred to in paragraph 1 only if the missing or incorrect details are not essential to the proper application of the measures in question . 3 . Where the declarations referred to in para ­ graphs 1 and 2 a;e found to be absent, incomplete or incorrect only after application of the measures referred to in Articles 7 , 10 , 11 , 12a, 14, 14a and 15 of Regulation (EEC) No 337/79, the competent intervention agencies shall recover sums paid in error.' Whereas in recent wine years the Commission has not had adequate information about production and stocks in the wine sector ; whereas such information is essen ­ tial to the correct implementation of intervention measures and can only be acquired, under present circumstances, from declarations regarding harvests and stocks submitted by the various parties concerned ; whereas appropriate measures should therefore be taken to ensure that the said declarations are submitted by those concerned and that they are complete and exact ; Whereas to this end Regulation (EEC) No 2102/84 should be amended to provide for penalties to apply in the event of failure to submit a declaration or where a declaration is incorrect or incomplete ; Article 2 This Regulation shall enter into force on 15 September 1984. It shall apply only to harvest, production and stock declarations submitted from that date , and in connec ­ tion with intervention measures introduced for the wine-growing year 1984/85 and subsequent years pursuant to Articles 7, 10 , 11 , 12a, 14, 14a and 15 of Regulation (EEC) No 337/79 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (: ) OJ No L 115, 1 . 5 . 1 984 , p . 77. 0 OJ No L 194, 24. 7 . 1984, p . 1 . No L 231 /6 Official Journal of the European Communities 29 . 8 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1984. For the Commission Poul DALSAGER Member of the Commission